UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


R.J. REYNOLDS TOBACCO COMPANY,                )
                                              )
LORILLARD TOBACCO COMPANY,                    )
                                              )
COMMONWEALTH BRANDS, INC.,                    )
                                              )
LIGGETT GROUP LLC,                            )
                                              )
          and                                 )
                                              )
SANTA FE NATURAL TOBACCO                      )
COMPANY, INC.,                                )
                                              )
          Plaintiffs,                         )
                                              )
            v.                                )   Civil Case No. 11-1482 (RJL)
                                              )
UNITED STATES FOOD AND DRUG                   )
ADMINISTRA TION,                              )
                                              )
MARGARET HAMBURG, Commissioner of             )
the United States Food and                    )
Drug Administration,                          )
                                              )
          and                                 )
                                              )
KATHLEEN SEBELIUS, Secretary of the           )
United States Department of Health            )
and Human Services,                           )
                                              )
          Defendants.
                               ~)
                                   ORDER
                        Februa~,   2012 [Dkt. #10 and #35]




                                       1
       For the reasons set forth in Plaintiffs' Memorandum of Law in Support of

Plaintiffs' Motion for Summary Judgment, and based      o~    Court's review of both

parties' arguments and the agency record, it is   this~ day of February, 2012 hereby
       ORDERED that Plaintiffs' Motion for Summary Judgment [Dkt. #10] is

GRANTED; and it is further

       ORDERED that Defendants' Cross-Motion for Summary Judgment [#35] is

DENIED; and it is further

       ORDERED that the FDA is permanently enjoined, until 15 months following the

issuance of new regulations implementing Section 201 (a) of the Tobacco Control Act that

are substantively and procedurally valid and permissible under the United States

Constitution and federal law, from enforeing against Plaintiffs in this action the new

textual and graphic warnings required by Section 201(a) of the Tobacco Control Act.

       SO ORDERED.




                                                      United States District Judge




                                            2